Citation Nr: 1524352	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-02 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES
	
1.  Service connection for traumatic brain injury (TBI).

2.  Service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), anxiety, depression, and attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 until August 2011.  The Veteran also has various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Iowa Army National guard between May 2004 and November 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board finds that the record supporting the Veteran's claim for PTSD indicates that he is also seeking service connection for other disabilities that result in mental disorders, to include anxiety, depression, and ADHD.  The Board, thus, has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety,  depression, and ADHD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

First, the Board must address the Veteran's missing service treatment records (STRs).  In January 2013, the AOJ made a formal finding on the unavailability of "some service treatment records from the period of service from 7/22/04 to 6/2/10[.]"  However, the October 2012 VA examinations for TBI, migraines, sinusitis, PTSD, and ADHD, quote extensively from records during that timeframe, records which the Board cannot locate in the Veteran's claims file.  That is, it appears the records that the AOJ deemed unavailable in January 2013 were reviewed for and cited in the multiple Iowa City VAMC examinations which occurred only three months before.  There is not, however, a statement by the AOJ that the records were available, and then unavailable, only the above statement that they are unavailable.  The Board requires clarification that the STRs were in fact available for the VAMC examiner to use when conducting the various October 2012 examinations, but then became unavailable roughly three months later.  The Board, therefore, must remand the case in order to request a final search for the Veteran's missing STRs, and clarify the timing of the unavailability of the Veteran's STRs as the timing relates to the Veteran's October 2012 VA examinations. 

Second, the Board must address the Veteran's TBI claim.  The Veteran asserts that in determining that he does not have a present TBI the AOJ failed to consider lay evidence, did not gather the required medical records, did not consider favorable medical evidence, and did not consider that the VA examiner's TBI opinion was internally inconsistent.  The Veteran also stated the examiner failed to consider if TBI aggravated the Veteran's ADHD.  The Board addresses the aggravation contention while addressing ADHD below.

The Board notes that the AOJ did consider the Veteran's lay evidence in both the rating decision and statement of the case, and that a medical record request for VAMC Iowa City encompasses a request for associated community based outpatient clinics (CBOCs), in this case, CBOC Coralville, Iowa.  Additionally, though the Veteran alleged the RO ignored favorable medical evidence in his VA Form 9, no specific examples were cited, and upon review the Board cannot locate any medical evidence that was not considered.  

The Veteran, however, is correct in highlighting that the October 2012 VA examiner's opinion is internally inconsistent.  In particular, the free text is inconsistent with the check boxes.  Additionally, because the symptoms of TBI and acquired psychiatric disabilities (to include PTSD, anxiety, depression, and ADHD) are interrelated, and migraines and insomnia (for which the Veteran is service-connected) are in fact subjective symptoms when rating TBI, the Board must remand the TBI issue in order to allow the October 2012 VA examiner, or a suitable substitute,  to offer an additional examination and opinion considering the above interrelationships.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014) ("Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if manifestations are clearly separable, assign a separate evaluation for each condition.").

Third, the Board must address the Veteran's acquired psychiatric disability claim, to include PTSD, anxiety, depression, and ADHD (which is discussed more thoroughly below).  In the February 2013 rating decision the Veteran was denied service connection for PTSD based on lack of a diagnosed disability.  The Board, however, as discussed above, has recharacterized the issue to include all acquired psychiatric disabilities, including anxiety, which the Veteran was diagnosed with in a July 2012 VA treatment record.  The October 2012 examiner's opinion did not address anxiety and depression, and did not reach the nexus requirement of PTSD because the Veteran did not have a current diagnosis of PTSD.  For these reasons the Board does not have sufficient medical evidence to make a decision on the recharacterized claim, and therefore remand is necessary for a supplementary medical examination regarding acquired psychiatric disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board must address the AOJ's finding that the Veteran's ADHD preexisted the Veteran's service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  In order to rebut the presumption of soundness at service entry there must be clear and unmistakable evidence showing that the disorder preexisted service, and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  

If the disease or injury is noted on the Veteran's entry examination report, then the Veteran may bring a claim for service-connected aggravation of that disorder, in which case the burden falls on the veteran to establish aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service unless the disease or injury is noted on the Veteran's examination report.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner, 370 F.3d 1089.

The Board does not currently have access to the Veteran's enrollment examinations to determine what was, or was not, noted, as they are part of the Veteran's STRs that are unavailable.   Additionally, as discussed previously, the Board cannot discern whether the Veteran's previous VA ADHD examiner had access to the STRs when reaching their conclusion.  

In denying service connection for ADHD, the AOJ relied on the VA examiner's October 2012 examination opinion, which stated the onset of the Veteran's condition was during early childhood, and that the condition appears to be similar to the Veteran's pre-military baseline.  The opinion also states the Veteran's ADHD was not caused by, a result of, nor aggravated by, any specific illness, injury, or event that occurred during the Veteran's military service.  The examination purports to have reviewed the Veteran's medical and psychiatric history, but no detailed explanation of that review or specific evidence supporting the examiner's conclusion is described or discernable from the available record.  Though there is an opinion regarding aggravation, it is unsupported by specific evidence, and is therefore inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The October 2012 examination's inadequate opinion highlights not only the missing STRs discussed above, but also the absence of private medical records necessary to rebut the presumption of soundness by clear and unmistakable evidence showing that the Veteran's ADHD preexisted service, and was not aggravated by service.  

The Board, therefore, must remand ADHD not only to request the Veteran's STRs, but also any private medical records regarding his ADHD prior to service, as well as to acquire an adequate VA ADHD examination.  In providing the additional ADHD examination the examiner will also address the Veteran's VA Form 9 assertion that his in-service TBI aggravated his current ADHD.  

The most recent VA treatment records in the claims file are dated August 14, 2013.  The Veteran's more recent VA treatment records should be obtained.  
	
Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records from August 15, 2013, to present.

2.  Request that the Veteran provide or authorize the release of any private medical records pertaining to his ADHD claim, to include records from prior to his entry into service.  Provided that the Veteran supplies the necessary authorizations, attempt to obtain the records.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain that they do not exist, or further efforts to obtain them would be futile, a notation to that effect should be made in the file, and the Veteran must be notified of (a) the specific records that cannot be obtained; (b) the efforts made to obtain those records; (c) any further action to be taken with respect to the claim; and (d) the Veteran's ultimate responsibility for providing the evidence.  The Veteran must then be given the opportunity to respond.  

3.  Given the Veteran's STRs appear to have been available for the various October 2012 VA examinations, only three months prior to them being determined unavailable by the AOJ, make a final attempt to locate the Veteran's STRs.  All attempts to fulfill this development should be documented in the claims file.  

4.  If the STRs cannot be located, clarify for the Board if the Veteran's STRs were available at any point during the adjudication of this Veteran's claims, and if available, at what time they became unavailable.  Specifically, clarify with the October 2012 VA examiner if the Veteran's STRs were available for review at that time and were reviewed in conjunction with the Veteran's TBI, PTSD,  and ADHD examinations.  All attempts to fulfill this development, as well as the development itself, should be documented in the claims file.  

5.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the October 2012 TBI, PTSD, and ADHD examinations and opinions, or a suitable substitute, or substitutes.  The examiner, or examiners, should review the Veteran's claims file and specify in their opinions that this was accomplished.  

The examiner, or examiners, should provide examinations and opinions regarding TBI, and acquired psychiatric disabilities, to include PTSD and non-PTSD disabilities (including anxiety, depression, and ADHD).  

a)  TBI.  Determine the nature and etiology of any current or previously diagnosed TBI disability.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previous TBI disability is related to the Veteran's active military service, or ACDUTRA. The examiner's attention is directed to the Veteran's reports that he suffered TBI while serving in Iraq.  Of particular interest, the examiner is asked to comment on the confirmed presence of psychiatric symptoms, migraines, and insomnia, in determining whether there is a current diagnosis of TBI.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.  In particular, he is in receipt of the Combat Action Badge, and so long as his accounts are consistent with the circumstances of his service, they are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

b)  PTSD.  Determine the nature and etiology of any current or previously diagnosed PTSD disability.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previous PTSD disability is related to the Veteran's active military service, or ACDUTRA.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.  In particular, he is in receipt of the Combat Action Badge, and so long as his accounts are consistent with the circumstances of his service, they are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

c)  Anxiety and Depression.  Determine the nature and etiology of any current or previously diagnosed anxiety or depression disability.  The VA examiner's attention is directed to the Veteran's July 2012 diagnosis of depression.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current or previous anxiety or depression disability is related to the Veteran's active military service, or ACDUTRA.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination.  In particular, he is in receipt of the Combat Action Badge, and so long as his accounts are consistent with the circumstances of his service, they are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

d)  ADHD.  Determine the nature and etiology of any current or previously diagnosed ADHD disability.  The examiner should opine on the following:

i) Identify any current ADHD disability.

ii)  If an ADHD disability is not noted on the Veteran's entrance examination reports, or the Veteran's entrance examination reports are not of record (unavailable), then determine:

   a) Whether there is clear and unmistakable evidence that any current ADHD disorder preexisted military service.  

   b) If so, whether there is clear and unmistakable evidence that any preexisting ADHD disorder was not aggravated (i.e., permanently worsened beyond the natural progress of the disease) by military service.

iii) If there is not clear and unmistakable evidence of (a) and (b) above, is at least as likely as not (a probability of 50 percent or greater) that any current ADHD disorder began in or is related to active military service, to include aggravation by any in-service TBI.  

Note that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



